Sherwood, J.
Indicted for grand larceny, the defendant was convicted of that ofíense and appeals to this court.
The indictment is sufficient. The evidence has been preserved in the bill of exceptions, but inasmuch as the motion for a new trial has not been preserved in the bill, nor preserved in the record and called for in the bill, the clerk being directed to copy the same, we can not look into any exceptions taken nor into the evidence adduced. R. S. 1889, sec. 2304; State v. Griffin, 98 Mo. 672.
As there is no error in the record proper, the judgment must be affirmed.
All concur.